Citation Nr: 1744341	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO. 13-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Board remanded the Veteran's claim for additional development. In December 2016, the Board remanded the claim again for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM)-IV or V.

2. The Veteran has a diagnosis of antisocial personality disorder, which is not a disability for which service connection may be granted.

3. The Veteran has been diagnosed with a mood disorder, which was attributed to the personality disorder, and thus would also not be a disability for which service connection may be granted.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder, have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9, 4.125 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

Service connection may not be granted for congenital or developmental defects, including personality disorders. 38 C.F.R. §§ 3.303(c), 4.9. (2016). Beno v. Principi, 3 Vet. App. 439, 441(1992) (stating the "[r]egulatory authority provides that personality disorders will not be considered as disabilities"). See also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes). In addition, "disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected." 38 C.F.R. § 4.127 (2016). See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation). However, VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90 (July 18, 1990). The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder. See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD which conforms to DSM-V (or even DSM-IV), as specifically required for service-connection for PTSD. See 38 C.F.R. §§ 3.304(f), 4.125(a). The Veteran was diagnosed with dysthymic disorder in a February 1983 private medical record. In an August 2001 VA medical record, the physician noted that the Veteran scored positive for PTSD and depression. His assessment included PTSD and a plan to refer the Veteran to a mental health professional. A February 2002 VA medical record also reflects an assessment of major depression and PTSD. January and March 2012 VA medical records also show a diagnosis of PTSD due to military sexual trauma (MST). 

In a January 2011 statement, the Veteran contended that while stated at Fort Gordon, he was "jumped" by two soldiers in the barracks shower who physically touched him and tried to have intercourse with him. The Veteran stated that the sergeant on duty stopped what was happening, and the two soldiers escaped.

The Veteran was afforded an initial VA Compensation and Pension (C&P) evaluation for PTSD examination in February 2012. The Veteran reported that he has Klinefelter's Syndrome and was teased for his breast size since childhood and his stressor of being attacked by two African-American men in the shower while at Fort Gordon Signal School, as described above. The VA examiner, a clinical psychologist, found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria based on his evaluation, specifically that the Veteran's symptoms did not meet the diagnostic criteria. The examiner also indicated that the Veteran did not have a mental disorder that conformed to DSM-IV criteria. While the Veteran met criterion A, the Veteran did not meet criterion B, C, D, E, or F, as the traumatic event was not persistently re-experienced; there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness; and no persistent symptoms of increased arousal.

The examiner determined that the Minnesota Multiphasic Personality Inventory (MMPI-2) was invalid due to a non-credible pattern of performance. He indicated that the Veteran endorsed more infrequent items than expected and more deviant symptoms than psychiatric inpatients. The examiner specifically noted that based on the results of MMPI-2, the Veteran's self-report was not credible. He stated that due to the non-credible nature of the Veteran's report, an opinion could not be offered without resorting to speculation. The examiner noted that, regardless, the Veteran did not endorse clinically significant symptoms of depression, anxiety, or PTSD.

A January 2013 private medical record indicates that the Veteran was referred by the VA Claims Center for a 120 minute PTSD evaluation. The psychologist stated that although the Veteran's reported sexual assault in service was initially traumatic to him, the incident did not appear to meet the criteria for PTSD or an MST, and the Veteran did not report any difficulties after the incident except "I avoided black people." The psychologist noted that the PTSD symptom part of the interview was ended at that time due to the lack of demonstrating Criteria A, part 1 and 2 in the DSM-IV. The Veteran's responses to the Patient Health Questionnaire (PHQ-9) revealed that he was experiencing severe symptoms of clinical depression. A MMPI-2 test was not administered. The Veteran was diagnosed with a mood disorder due to alleged near death experience with spinal meningitis and prostate cancer with depressive features; anxiety disorder, not otherwise specified (NOS); and personality disorder, NOS. The psychologist indicated that the Veteran did not appear to meet the DSM-IV criteria for a diagnosis of PTSD secondary to MST but appeared to meet the criteria for a diagnosis of mood disorder. 

An addendum VA medical opinion was provided in August 2015. The examiner indicated that he reviewed the records and at the time of the evaluation in February 2012, the Veteran did not meet the criteria for a mental health disorder and did not report clinically significant symptoms of depression, anxiety or PTSD. He reiterated that the Veteran's self-report was non-credible do to a non-credible MMPI-2 profile and recommended a new evaluation given that the initial examination was over 3 years old at the time.

The Veteran was afforded another VA examination in December 2015. The VA examiner, a clinical psychologist, determined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-V criteria based on his evaluation, specifically that the Veteran's symptoms did not meet the diagnostic criteria. The examiner stated that even affording the Veteran the benefit of the doubt regarding the assault, he denied most symptoms in general and the ones he did endorse happened infrequently. The examiner added that although the Veteran's medical records indicate diagnoses of PTSD, it appeared to be primarily based on his self-report of PTSD types of symptoms without examining the frequency, severity, and relationship to the stressor in depth. The Veteran was diagnosed with antisocial personality disorder and a mood disorder, NOS. 

An addendum VA opinion provided in April 2017 elaborated upon the December 2015 medical opinion. The VA examiner explained that PTSD is often a misunderstood diagnosis in large part due to confusion over psychiatric terminology and much of mental health's "technical language" consists of words that are used "out in the street in everyday conversations," which creates significant confusion as to the "everyday" definition of a term that can be very different from the DSM-V definition of the same term. He provided specific examples including the terms "trauma" and "stressor" which are generally defined very broadly and in a non-specific manner but the DSM-V definition of "PTSD trauma" is very specific. He further indicated that even affording the Veteran the benefit of the doubt that the incident occurred, the Veteran's experience, while disturbing may or may not have met the clinical definition for trauma as it was difficult to evaluate the credibility of the Veteran's claim, given his pattern of unreliable responding and the presence of prominent personality pathology. The examiner stated that the Veteran's lay statements suggests from a factual point of view that the incident occurred but the impact on his functioning was evaluated during the examination and it was determined that his subjective distress is most likely secondary to other factors such as his personality disorder.

The examiner specifically addressed the discrepancy between the Veteran's various diagnosis of PTSD from some medical providers and non-diagnosis in C&P examinations. He indicated that this is due to the fact that there are several important differences between a clinical evaluation conduction for treatment purposes and a forensic evaluation conducted for legal purposes (such as a C&P examination) including that forensic evaluators (C&P examiners), generally, have access to more sources of information (e.g. service treatment records); have more time to review relevant private and/or VA treatment records; are able to conduct objective testing; are able to use structured diagnostic interviews which are more accurate than unstructured interviews; and do not have to worry about the impact of their diagnosis on the therapeutic alliance; extensively scrutinize self-reported symptoms and etiological assumptions, whereas it is often counter-productive for a treating clinician to approach an evaluation with the same level of scrutiny. The examiner cited to three medical references in support of his addendum opinion.

While the Veteran has diagnoses of PTSD including in August 2001, February 2002, January 2012, and March 2012, VA clinical psychologists have consistently ruled out a diagnosis of PTSD which conformed to DSM-IV and DSM-V including in C&P PTSD examinations in February 2012 and December 2015. A private psychologist also determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD in January 2013. The Board accords more probative value to the clinical findings by VA examiners and the January 2013 psychologist, as there is no indication that the medical providers that had diagnosed the Veteran with PTSD had analyzed the Veteran's psychiatric symptoms under DSM-V (or even DSM-IV) criteria as specifically required for service-connection for PTSD. See 38 C.F.R. §§ 3.304(f), 4.125(a). Moreover, the VA examiners, in their determination that the Veteran does not meet full diagnostic DSM-IV criteria (February 2012 VA examination) or DSM-V criteria (December 2015 VA examination) for PTSD, have considered the Veteran's mental health history including the medical records suggesting the Veteran had symptoms and/or diagnoses of PTSD. As mentioned previously, the April 2017 addendum VA medical opinion addresses the discrepancy between the Veteran's various diagnoses of PTSD and findings by professionals the Veteran does not have a diagnosis of PTSD. Based on the above, the Board finds that the diagnoses of PTSD are outweighed by the opinions of the VA examiners and the January 2013 psychologist. Thus, the preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD which conforms to DSM-V or even DSM-IV.

The Board has also considered acquired psychiatric disorders other than PTSD. The Veteran has a current diagnosis for antisocial personality disorder and a mood disorder, as indicated in the December 2015 VA examination report. The December 2015 VA examiner opined that the Veteran's personality disorder is unrelated to his military service and that military service did not aggravate his personality disorder beyond its natural course because there is no natural course for personality disorders. He explained that the Veteran's self-report clearly indicates that he met criteria for conduct disorder in adolescence and his adult behavior has continued to demonstrate a general lack of concern for others and difficulty conforming to social norms. The March 2017 VA addendum opinion also indicates that the disorder did pre-exist prior to military service. Regardless, service connection may not be granted for congenital or developmental defects, including personality disorders. 38 C.F.R. §§ 3.303(c), 4.9; Beno, 3 Vet. App. at 441.

The December 2015 VA examiner also opined that the Veteran's mood disorder is unlikely to be related to his reported MST. He provided the rationale that although there is no evidence to support or discredit the Veteran's claim of experiencing an attempted MST, his mood disorder is best accounted for as secondary to the negative consequences of his personality disorder. The examiner elaborated in the March 2017 VA addendum opinion that a personality disorder "is an enduring pattern of inner experience and behavior that deviates markedly from the expectations of the individual's culture, is pervasive and inflexible, has an onset in adolescence or early adulthood, is stable over time, and leads to distress or impairment." He indicated that the Veteran's presentation was characterized by maladaptive personality traits, which predisposed him to reactive symptoms, including depression and anxiety and that despite this, his underlying problem is problematic personality structure. The symptoms of depression and anxiety that he experiences are more likely than not the result of his deficient personality structure.

In sum, there is no medical evidence diagnosing the Veteran with PTSD in accordance with 38 C.F.R. § 4.125(a), his diagnosed antisocial personality disorder is congenital and otherwise not related to service, and his symptoms of depression and anxiety and diagnosed mood disorder are attributable to his non-service-connected personality disorder and not related to service. The preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


